t c memo united_states tax_court charles r bowden and sue i bowden petitioners v commissioner of internal revenue respondent docket no filed date charles r bowden and sue i bowden pro sese lisa w kuo for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in and additions to petitioners’ federal_income_tax and an accuracy- related penalty as follows additions to tax penalty sec sec sec sec sec deficiency a a a a b a dollar_figure big_number dollar_figure --- --- dollar_figure --- dollar_figure big_number dollar_figure --- year percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues remaining for our consideration are whether petitioners are entitled to depreciation_deductions of dollar_figure and dollar_figure for their and taxable years respectively whether petitioners are entitled to other schedule c deductions for and whether petitioners failed to include income of dollar_figure and dollar_figure received during their and tax years respectively whether petitioners are liable for self- employment_tax on any part of the dollar_figure and dollar_figure amounts whether petitioners are liable for an addition_to_tax for negligence under sec_6653 and b for and the accuracy-related_penalty under sec_6662 for whether petitioners are liable for the substantial_understatement addition_to_tax under sec_6661 for and whether petitioners are liable for the late filing addition_to_tax under sec_6651 for and the notice_of_deficiency reflects an investment_tax_credit carryforward issue involving dollar_figure for since the time of the pleadings the parties have not addressed this issue therefore for purposes of this case the investment_tax_credit continued findings of fact2 petitioners resided in laguna hills california at the time their petition was filed petitioners’ federal_income_tax return was filed on date petitioners' federal_income_tax return was filed during date charles r bowden and sue i bowden were the sole officers and shareholders of approximately corporations petitioners and their corporations were primarily engaged in the business of buying selling financing and operating water vending machines vending machines these vending machines purified water by reverse osmosis mr bowden as president of each corporation with the exception of c b crest managed the salespeople promoted continued carryforward issue is deemed conceded by petitioners see rule the parties’ stipulations of facts and exhibits are incorporated by this reference the filing_date on petitioners’ return is clear as to the month and year oct --1990 but the exact day is not clear petitioners signed their return on date for our purposes the corporations involved in this case included but were not limited to purified water inv corp pwic purified water manufacturing corp pwmc aqualator vending corp avc aqualator intl corp aic aqualator serv corp asc aqualator manufacturing corp amc aqualator r d corp aqualator r d c b crest inc c b crest septech inc septech pac- tech capital corp pac-tech and the water doctor inc water doctor inc public relations and arranged and negotiated various financing agreements with financial institutions concerning the vending machines mr bowden was named president and secretary of pwic on date as a corporate officer mrs bowden’s primary activity was to maintain the corporate bank accounts by reviewing the cash balances on a daily basis she also performed such tasks as the disbursing of funds signing of checks and transferring of funds between corporate accounts mrs bowden held the position of president of c b crest and she was president secretary and chief financial officer of pwic from date until date mr bowden had worked as an accountant controller and management consultant before becoming self-employed he received a bachelor's of business administration in accounting and a master of sciences in accounting however he had not practiced as an accountant for many years mrs bowden is a bookkeeper pwic and pwmc petitioners incorporated pwic and pwmc for the purpose of consolidating the operations of avc asc aic and aqualator r d in connection with the consolidation the aqualator corporations were not dissolved pwic was on a fiscal_year ending april collectively referred to as the aqualator corporations during its fiscal_year pwic leased and occasionally sold vending machines for home_office and commercial water purification use during pwic operated vending machines and collected the revenues and incurred expenses in connection with the machines during the years under consideration pwic made payments to petitioners and paid certain of their expenses as follows payee amount stated reason date mrs bowden dollar_figure auto expenditures date mrs bowden dollar_figure entertainment date transamerica occidental dollar_figure life ins policy date life ins co for mr bowden mrs bowden dollar_figure travel date mrs bowden dollar_figure interco-aqualator serv date transamerica occidental dollar_figure life ins policy date life ins co for mr bowden crocker natl bank dollar_figure for mrs bowden pentech financial servs dollar_figure for mrs bowden san bernardino county tax collector dollar_figure for mrs bowden mrs bowden dollar_figure unidentified mr bowden dollar_figure entertainment date mrs bowden dollar_figure consulting fee date visa dollar_figure american express dollar_figure american express dollar_figure mr bowden’s credit card bill mr bowden’s credit card bill mr bowden’s credit card bill american express dollar_figure mr bowden’s newport vending1 dollar_figure mrs bowden credit card bill mrs bowden dollar_figure salary newport vending is a partnership between mr bowden's brother hollis bowden and cathy m smith handel mrs bowden's daughter petitioners provided respondent with pwic’s general ledgers for the periods may through date january through date and the month of date petitioners did not provide respondent with pwic’s general ledgers for the periods june through date and november through date petitioners provided respondent with pwic’s canceled checks from may through date petitioners did not provide respondent with pwic’s canceled checks from january through date c b crest petitioners purchased c b crest with the intention of consolidating or merging the aqualator corporations into it no consolidation or merger took place during the fiscal_year c b crest used the assets of the aqualator corporations c b crest rented out and occasionally sold vending machines as well as home_office and commercial water purification systems in c b crest operated including collecting the revenues and paying the expenses water vending machines c b crest paid petitioners the following amounts during the taxable_year payee amount reason date mrs bowden dollar_figure unidentified jan -date mrs bowden dollar_figure postage date mrs bowden dollar_figure rent date mrs bowden dollar_figure salary jan -date mr bowden dollar_figure salary jan -date petitioners provided respondent with c b crest’s general ledgers for the periods january through date parts of the month of date and the month of date petitioners did not provide respondent with c b crest’s general ledgers for parts of the month of date and the months of september november and date petitioners provided respondent with c b crest’s canceled checks for january through date aqualator vending corp avc between january and date mrs bowden received dollar_figure from avc the amount was paid in five checks petitioners provided respondent with avc’s general ledgers for january through date petitioners did not provide respondent with avc’s general ledgers for the periods august through date and january through date petitioners did not provide respondent with avc's canceled checks for the periods may through date and january through date transactions during the years under consideration petitioners and their various corporations were involved in transactions with ocean leasing ocean leasing mdfc equipment_leasing corp mdfc bank of whittier national bank of southern california nbsc southern pacific thrift and loan southern pacific and concordia federal bank for savings concordia bank each of these entities lent funds to petitioners and their corporations mr bowden was personally involved in the negotiations and arrangements for the loan transactions petitioners were involved in about lawsuits involving their corporations vending and water purifier activity and loans ocean leasing in petitioners through their proprietorship vista vending entered into an agreement to lease two vending machines from ocean leasing originally avc sold the vending machines to ocean leasing petitioners claimed a dollar_figure depreciation deduction for the vending machines on their schedule c for vista vending on the and tax returns mdfc on date aic and septech petitioners’ corporations entered into a transaction with a company mdfc this transaction involved vending machines on the same date mdfc paid dollar_figure to septech for the vending machines and then leased them to aic for a 60-month period at the end of the lease aic had the option to purchase the machines for fair_market_value prior to the mdfc lease septech sold the vending machines to aic when the mdfc lease occurred aic gave the same vending machines to septech to sell to mdfc in mdfc sued petitioners and their corporations for defaulting on the mdfc lease on date a settlement favoring mdfc was entered by the california superior court under the settlement mdfc was to receive dollar_figure possession of the vending machines in question and a second priority judgment lien on property owned by petitioners in san bernardino county the dollar_figure was payable dollar_figure on or before date and dollar_figure per month for months beginning date during date mdfc filed papers in court reflecting full satisfaction of the settlement in the california superior court on date mdfc’s lawyers wrote to arthur handel mr handel petitioners’ attorney indicating that upon the payment of the personal_property_taxes escrow amounts your client will be the owner of the aqualator vending machines originally leased on date mdfc informed mr bowden by letter that he was entitled to possession of the vending machines as part of the satisfaction of judgment between mdfc and aic mdfc also stated that it did not take possession of the vending machines mdfc by an date letter advised respondent’s agents that mdfc’s judgment against aic and petitioners had been fully satisfied on date as a result of the satisfaction petitioners retained possession and title to the equipment bank of whittier on date the bank of whittier loaned petitioners dollar_figure on date petitioners gave the bank of whittier a security_interest in vending machines to secure the loan the bank of whittier caused notice of the security_interest to be filed under provisions of the california uniform commercial code according to the security_interest documents petitioners’ corporations owned the vending machines the loan was guaranteed by the corporations and ultimately was defaulted on date petitioners and the bank of whittier agreed that the dollar_figure unpaid principal loan balance would be satisfied from a new loan to be issued to mrs bowden and guaranteed by mr bowden in turn the bank of whittier released all corporate guaranties and assigned its security_interest in the vending machines to mrs bowden also pursuant to the same agreement mrs bowden assigned her one-third interest in lbj properties to the bank of whittier the settlement agreement is silent as to the ownership of the vending machines payments on this loan were made by petitioners individually and the record does not otherwise divulge further information about lbj properties by their corporations as of the time of the commencement of this case the new loan to mrs bowden remained outstanding nbsc in and petitioners’ corporation pac-tech obtained a loan from nbsc nbsc took as security assignments on a number of the vending machine leases funds were disbursed to pac-tech in return for the assignments pac-tech defaulted on the notes on date petitioners agreed with nbsc to pay the outstanding loan balance of dollar_figure with a new loan issued to mrs bowden and guaranteed by mr bowden mrs bowden assigned her interest in the crestwood drive newport beach property crestwood property to nbsc via a deed_of_trust in return nbsc agreed to release all corporate guaranties paragraph of the settlement agreement states bank will release to hollis bowden its security_interest in water vending machines and 3rd party leases presently held as collateral for the original obligation on date hollis bowden who is the brother of petitioner charles r bowden executed an agreement subordinating a typical lease submitted for the record states that avc is the supplier of equipment pac-tech is denominated as lessor and secured party an unrelated third party is lessee nbsc is the assignee of the secured party his lien on the crestwood property in favor of nbsc on the same date nbsc recorded its security_interest on the crestwood property subsequently hollis bowden transferred the security_interest in the vending machines to petitioners in return for stock in the aqualator corporations on date nbsc notified petitioners that its records showed payment in full of the dollar_figure secured_by a lien on your home and vending machines on date nbsc advised petitioners that the bank’s records indicated that the lien on the vending machines was transferred along with an assignment of certain lease proceeds to hollis bowden clement smith mr smith a senior commercial lending officer for nbsc believed that when nbsc took assignments from pac-tech on a number of leases the financial_institution became the owners of the leases it was mr smith’s belief that the lease documents conveyed ownership to nbsc mr smith believed that by filing a security_interest on the vending machines nbsc acquired a titled interest mr smith also believed that nbsc was entitled to take depreciation on the vending machines in question he also stated that nbsc had the right to sell the vending machines absent default on the part of petitioners to third parties on date hollis bowden had given mr bowden special power_of_attorney over his interest in the crestwood property southern pacific on date southern pacific agreed to purchase vending machine leases between pac-tech and various third parties monthly rentals were to be collected by pac-tech which would in turn remit them to southern pacific in early southern pacific pursuant to the agreement purchased assignments to approximately leases each lease was for a term of years and provided for dollar_figure monthly rental payments each lease provided that in the event of default the entire balance due under the lease could be accelerated mr bowden guaranteed the payment of the leases on date southern pacific lent dollar_figure to pac- tech the revenue from the vending machines however was not sufficient to make the monthly lease payments consequently the deficiency grew each month at some point the leases went into default subsequently southern pacific renegotiated the debt including the pledge of approximately vending machines as collateral southern pacific filed a security_interest for each vending machine christopher forman mr forman then acting president of southern pacific believed that it had purchased a stream of payments on individual leases mr forman thought that southern pacific was entitled to collect all or a portion of the payments that were being made by the lessees on the equipment it was mr forman’s understanding that southern pacific’s purchase of the vending machine leases was the same as obtaining a titled lien interest on a motor_vehicle through the certificate of ownership in other words southern pacific would be seen as the lienholder on the equipment any rights southern pacific had in the purchased leases would come into play only if there was a default by the individual lessee on the lease payments on date prudential bancorp as an assignee of southern pacific sued petitioners alleging that petitioners were liable for an amount in excess of dollar_figure on personal guaranties furnished to southern pacific on date petitioners offered the crestwood property to prudential bancorp in exchange for extinguishment of liens unpaid taxes and satisfaction of prudential bancorp’s claims on date petitioners conveyed the crestwood property to prudential bancorp under the settlement stipulation prudential bancorp was entitled to the proceeds from the sale of the crestwood property which it sold to unrelated third parties for dollar_figure prudential bancorp used the proceeds to satisfy the southern pacific loan the nbsc loan a dollar_figure million loan from concordia bank the debt owed to hollis bowden and all mechanic's liens on date petitioners’ attorney mr handel wrote to prudential bancorp’s attorney to confirm his understanding that pursuant to the settlement prudential bancorp would immediately release any and all interests in the vending machines crestwood property petitioners purchased the crestwood undeveloped land during for dollar_figure and in borrowed dollar_figure million from concordia bank to construct a residence concordia bank received a security_interest in the crestwood property petitioners completed construction of a big_number square-foot three-story four-car-garage residence in date the crestwood property was flooded twice during date on or about date a few days after petitioners moved in sewage backed up contaminating the first floor of the house within a week a windstorm caused flooding and wind damage to the property for example it blew out all the windows in the house during date another flooding incident occurred at the crestwood property the floods destroyed some of petitioners’ personal and corporate records as well as personal_property the destroyed records were discarded by workers who were cleaning up the flood damage on or about date petitioners filed a claim with their insurance_company for damage caused by the sewer backup petitioners received dollar_figure in satisfaction of their claim on or about date petitioners filed a second claim with their insurance_company for flood damage caused by rain the insurance_company paid petitioners dollar_figure to satisfy their second claim on or about date petitioners filed the third claim for alleged vandalism that caused interior damage to their home petitioners received dollar_figure in satisfaction of that claim finally petitioners filed an insurance claim for loss of corporate papers in connection with the floods petitioners received dollar_figure in satisfaction for corporate records stored in a portion of their residence leased to one of their corporations the loss of the corporate papers was not covered under petitioners’ homeowner’s policy petitioners reported on their schedule c gross_receipts of dollar_figure and deductions for insurance--dollar_figure mortgage interest--dollar_figure taxes--dollar_figure and contract labor expenses-- dollar_figure petitioners’ reported on their schedule c gross_receipts of dollar_figure and deductions for insurance--dollar_figure mortgage interest--dollar_figure taxes--dollar_figure and repairs--dollar_figure petitioners’ attorney mr handel believed that the settlement agreements with the financial institutions provided that title and ownership of the vending machines passed to petitioners or their various corporations mr handel contended that it was always clear that these financial institutions had no interest in the machines other than obtaining paybacks of loans mr handel believed that either petitioners or their corporations would have the right to pursue a stolen vending machine opinion the controversies here to a great extent focus on the ownership of numerous water purification machines leased sold and used for business purposes by petitioners’ corporations the questions are substantially factual and have been complicated because of petitioners’ relationships with their numerous interrelated corporate entities this case is further complicated by a myriad of transactions including sales sales and lease backs loans and security interests and other interrelated transactions and settlements of controversies and lawsuits the absence of business records both corporate and individual for key periods further exacerbates the situation the record in this case is patchy and in many instances vague respondent determined that petitioners were not entitled to deduct expenses claimed on the schedules c attached to their mr bowden waived the attorney-client_privilege so that mr handel could testify before this court also it appears that mr handel is mr bowden’s son-in-law and income_tax returns respondent challenges the claimed depreciation with respect to certain vending machines because petitioners failed to establish their ownership of or basis in those machines in that same vein respondent also determined that petitioners are not entitled to certain other deductions related to the vending machines for the and tax years respondent also determined that petitioners failed to report income paid to them by or on their behalf by their corporations conversely petitioners contend that they are entitled to depreciate as well as to deduct all related expenses with respect to the vending machines in question a depreciation petitioners contend that the assignments of security interests in the vending machines gave them title and therefore ownership consequently petitioners contend that in they owned approximately out of the vending machines operated by their corporations respondent counters that petitioners have no capital_investment in the vending machines there are no documents in the record which prove that petitioners owned the vending machines and the vending machines have not been shown to have a useful_life exceeding year deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any claimed deductions rule a 292_us_435 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6011-1 income_tax regs sec_167 provides in part for a depreciation deduction with respect to property used in a trade_or_business depreciation allows the taxpayer to recover the cost of the property used in a trade_or_business or for the production_of_income 274_us_295 872_f2d_1271 7th cir affg 87_tc_1329 ' d epreciation is not predicated upon ownership of property but rather upon an investment in property ' 544_f2d_1045 9th cir quoting 47_tc_340 emphasis added affg 64_tc_752 see also 308_us_252 the taxpayer who is entitled to the depreciation deduction is the one who suffers the economic loss of his investment by virtue of the wear_and_tear or exhaustion of the property--the one who has the economic benefits_and_burdens_of_ownership 435_us_561 87_tc_56 consequently a stockholder normally is not entitled to depreciate property of his corporation because he lacks a direct economic_interest or investment in the property itself see 46_tc_477 generally a taxpayer’s capital_investment in the property is the cost of acquiring the depreciable_property see durkin v commissioner supra sec_167 sec_1011 sec_1012 sec_1_1012-1 income_tax regs petitioners contend that their depreciable basis is derived from the lenders' assignments to them of security interests in the property this presents a question of whether under state law a security_interest affords petitioners an ownership_interest sufficient to entitle them to claim depreciation state law is determinative of the parties' rights and interests and federal_law is determinative of the federal_income_tax consequences of those rights or interests 309_us_78 281_us_111 81_tc_614 affd without published opinion 829_f2d_39 6th cir generally california law provides that a security_interest in personal_property is given to secure a payment or performance of an obligation and not to acquire personal_property see cal com code sec_1201 west supp the holder of a security_interest is denominated a secured party the priority of a secured party’s security_interest in collateral is dependent on the time of filing a financing statement in relation to the filing of other secured interests see generally cal com code secs m west dollar_figure the purpose of a financing statement is to inform existing or prospective creditors of the extent to which an existing or prospective debtor has encumbered assets borg-warner acceptance corp v bank of marin cal rptr ct app petitioners and their corporations have engaged in a series of transactions prior to defaulting on several loans the vending machines owned by petitioners’ corporations were the security for the loans petitioners and the financial institutions entered into settlement agreements in which the security interests were assigned from the lenders to petitionersdollar_figure california law provides that a financing statement is a document which satisfies the requirements of cal com code sec west this section provides a financing statement is sufficient if it gives the names of the debtor and the secured party is signed by the debtor gives an address of the secured party from which information concerning the security_interest may be obtained gives a mailing address of the debtor and contains a statement indicating the types or describing the items of collateral in the settlement with nbsc and petitioners the security interests were assigned from nbsc to hollis bowden who in turn assigned them to mrs bowden in some of the settlement continued petitioners argue that those security interests provide them with an ownership_interest in the vending machines generally a security_interest is not equivalent to a capital_investment helvering v f_r lazarus co supra see cal com code sec_1201 the security interests provided petitioners with an interest in property designed to secure the payment or performance of an obligation a security_interest does not without further action transfer title or an ownership_interest in property moreover the assignment or release of a security_interest eliminates the secured party's ability in this case the financial institutions to take possession of the property in the event of default additionally a security_interest is not the equivalent of cash or other_property used to acquire the propertydollar_figure see sec_1_1012-1 income_tax regs the transfer of the crestwood property to prudential bancorp pursuant to the settlement agreement did not create a capital_investment in the vending machines instead it resulted in an exchange or sale of that property as discussed infra pp prudential bancorp received the crestwood property in exchange continued agreements petitioners provided property or funds in exchange for the assignment of security interests in the vending machines this would be so even though as part of the settlement agreements in which petitioners received assignment of the security interests they did give cash or property to the financial institutions for the release of petitioners’ obligations to the financial institutions no vending machines were transferred to petitioners in exchange for the crestwood property it is significant that petitioners have failed to substantiate their ownership of the vending machines they have not been able to demonstrate that through their proprietorship vista vending they owned the vending machines leased from ocean leasing and thus were entitled to claim depreciation petitioners also argue that there were corporate agreements that transferred ownership of the vending machines from their corporations to them in the event that petitioners were required to pay on their guaranties of corporate debt petitioners contend that the records lost in connection with the floods provided that petitioners would be entitled to the vending machines if they paid corporate debts pursuant to individual guaranties alternatively petitioners allege the existence of oral agreements that would have accomplished the same result petitioners have also argued that their corporations did not depreciate the vending machines as proof of the existence of the oral agreements in this regard some of petitioners’ corporations’ returns are in the record a review of those returns reflects an inconsistent pattern where depreciation on vending machines was claimed in some years and not in others this evidence is inconclusive in the absence of direct evidence we could consider credible secondary evidence 71_tc_1120 the only evidence offered by petitioners to carry their burden is their own testimony we found mr bowden’s testimony on this subject_to be vague conclusory uncorroborated and in many respects contradictorydollar_figure petitioners’ attorney mr handel did not know who owned the machines after the prudential bancorp transactiondollar_figure mr handel disclaimed any personal knowledge of the agreements or their purported contents petitioners also relied on a date letter from the law firm of glass alper goldberg cohn which contains a statement that ownership of the vending machines will vest in mr handel’s client this letter by itself is inconclusive in an effort to establish their ownership of the machines petitioners attempted to introduce into evidence re- creations of these purportedly lost documents at trial we held that those documents were not admissible because they were hearsay the following exchange between respondent’s counsel and mr handel is instructive q okay and are there any documents showing that the ownership went to the petitioners -- clearly stating ownership went to the petitioners a no i don’t think so i think they only alluded to there is a release of the ucc interest in the machines by mdfc respondent followed the same line of questioning with various financial institutions with consistent responses by mr handel because mr handel’s clients consisted of petitioners and their corporations our conclusion is also supported by the date letter written by mdfc to respondent’s agents that contains the statement that the judgment against aic and petitioners was satisfied on date we believe that the essence of these letters is that the financial institutions regarded petitioners as the officers and shareholders of their wholly owned corporations we found mr forman’s the acting president of southern pacific testimony to be both credible and consistent with california law and the record he characterized southern pacific’s rights or interest in the vending machines as those of the holder of a security_interest that could develop into a possessory or other_property interest upon default on the lease payments see generally cal com code sec_1201 on the other hand mr smith a senior commercial lending officer for nbsc testified that nbsc became the owner of certain leases that were assigned to it through transactions with petitioners’ corporations mr smith misconstrued the effect and character of the transactions between nbsc and petitioners’ corporation nbsc possessed nothing more than any other security holder involved as a lender with petitioners’ corporations the assignment of the leases was to provide a source of repayment of outstanding loans finally petitioners submitted a confused jumble of corporate records that have not been properly organized reconciled or explained for example pwic’s records for extend only from january through may and for the month of october the record reflects that petitioners were paid dollar_figure by the insurance_company for missing corporate documents in a room leased to one of their corporations at the crestwood propertydollar_figure however in this instance we are confronted with a multiplicity of missing documents from three different corporations owned by petitioners under these circumstances petitioners’ testimony without further corroboration is insufficient to carry petitioners’ burden see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 399_f2d_744 4th cir affg tcmemo_1967_67 87_tc_74 we hold that petitioners have failed to prove their ownership of and or depreciable basis in the vending machines and that respondent’s determination regarding the depreciation is sustaineddollar_figure the record is silent about which corporation leased the room in the crestwood property our holding negates the need to reach respondent’s argument that petitioners have not shown that the vending machines have a useful_life exceeding year b failure to substantiate other schedule c deductions petitioners contend that in and they owned certain vending machines from which their corporations collected the revenue in connection with those vending machines petitioners claimed the operating and related expenses respondent determined that petitioners are not entitled to deductions sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 income_tax regs taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see 43_tc_824 sec_6001 sec_1_6011-1 income_tax regs also the taxpayer bears the burden of substantiating the amount and purpose of the item claimed hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs under certain circumstances if a taxpayer establishes the entitlement to a deduction but does not establish the amount of the deduction we may estimate the amount allowable 39_f2d_540 2d cir finally the trade_or_business of the corporation must be considered separately from the trade_or_business of the shareholders 64_tc_989 petitioners on their schedule c claimed deductions for insurance--dollar_figure mortgage interest--dollar_figure taxes--dollar_figure and contract labor--dollar_figure petitioners on their schedule c claimed deductions for insurance--dollar_figure mortgage interest-- dollar_figure taxes--dollar_figure and repairs--dollar_figure petitioners have not demonstrated that the expenses were incurred for the vending machines that petitioners have claimed they owned the record does not reflect that the expenses were paid_or_incurred during the tax years and in addition petitioners have not shown that any such items were ordinary and necessary business_expenses sec_1_162-1 income_tax regs petitioners contend that in they owned vending machines out of the total of and that they prorated all corporate operating_expenses between the vending machines alleged to be theirs and the total however petitioners presented no evidence demonstrating the proration or allocation between the vending machines claimed by petitioners and the corporate vending machines it should also be noted that pwic pwmc and c b crest in addition to commercial water purification leased systems for home use petitioners conceded on brief that they failed to identify and prorate those expenses of home use water purification systems they explained that the home use aspect was overlooked in their federal_income_tax returns because it was no more than percent of the total revenue because petitioners have not been able to substantiate the amounts of expenses or establish their ownership and operation of the approximately vending machines we hold that they are not entitled to deduct the claimed expenses c petitioners’ obligation to report gross_income from the vending machines petitioners contend in the alternative if they are not entitled to deduct vending machine depreciation and deductions claimed on their schedules c for and then they incorrectly reported the gross_receipts from those same vending machines petitioners reported gross_receipts from the vending machines of dollar_figure and dollar_figure on their and schedules c respectively respondent contends that petitioners constructively received income from their corporations the notice_of_deficiency makes no determination concerning the income or its source reported on petitioners’ schedules c respondent’s determination regarding the schedules c simply involved the disallowance of the claimed deductions for purposes of trial and briefing respondent argues that petitioners did not establish their entitlement to the depreciation or other deductions in connection with the vending machines in part because they did not own or show their ownership of the machines respondent proposed several arguments in response to petitioners’ argument that they are not required to report the income if we find as we did that they did not own the vending machines respondent argued that payments made to third parties on behalf of a corporation’s sole shareholder are income to the shareholder that argument is inapposite with respect to the amounts petitioners reported on their and returns as income from the vending machines that they believed they owned in another part of this opinion we address the question of whether payments made to or on behalf of petitioners are income to them and should have been reported by them respondent also argued that petitioners constructively received the income from the vending machines and income from the sale of the crestwood property as to the constructive receipt respondent does not contend that petitioners specifically received the dollar_figure or dollar_figure amounts from the corporations or that those amounts are constructive dividends although the record reflects that petitioners are required to report certain income they received as compensation or because the corporation s paid petitioners’ obligations that matter is also addressed in another portion of this opinion attribution of the amounts reported as vending machine receipts to the amounts specifically received by petitioners or paid on their behalf would result in duplication of the items respondent also argued that a series of bookkeeping entries on date constituted a set-aside of income which support respondent's argument that petitioners should have reported the dollar_figure and dollar_figure amounts of income for and respectively the bookkeeping entries involved the dollar_figure reduction to an account entitled loans payable-s bowden and a equal increase to an account salaries- supervision respondent contends that the dollar_figure could have constituted a constructive receipt of funds from the record the nature of these bookkeeping entries is not apparent and it is not evident that petitioners had an unrestricted right to withdraw money or that it was available to be withdrawn finally respondent apparently argues that petitioners built a large and luxurious house and that the two tax returns under consideration do not support their ability to build such a house we cannot agree with respondent’s conclusion without further evidence and analysis in particular respondent has not performed a reconstruction of petitioners’ income for the or the tax_year in order to provide a starting point from which a comparison of income and or worth could be made accordingly we hold that petitioners were not required to report the income from the vending machines on their and schedules c based on our findings and holdings that petitioners did not own certain of the vending machines and that they were not entitled to depreciation and other deductions d transfer of crestwood property to prudential bancorp on date petitioners transferred the crestwood property to prudential bancorp in exchange petitioners were released from their obligations to southern pacific and nbsc the debt owed hollis bowden and the dollar_figure million loan obligation to concordia bank in addition all debt giving rise to mechanic's liens on the property was satisfied the obligations to southern pacific and nbsc were in connection with petitioners’ corporations' debts and petitioners’ personal guaranties prudential bancorp after obtaining the crestwood property from petitioners sold it to unrelated third parties for dollar_figure its fair_market_value petitioners reported on their income_tax return that the sale price of the crestwood property was dollar_figure with a cost_basis of dollar_figure it appears that petitioners derived the sale price from their computation or estimate of the amount of debt canceled by means of the settlement petitioners therefore reported a loss of dollar_figure on their tax_return on brief petitioners contend that the sale price should be on brief petitioners erroneously state a total cost of dollar_figure and a sales_price of dollar_figure derived from the total of all claims paid_by prudential bancorp in the settlement agreement rather than the ultimate sale price to third partiesdollar_figure generally a transfer of property by a debtor to a creditor in satisfaction in whole or in part of an indebtedness constitutes a sale_or_exchange under sec_1001 and the excess of the fair_market_value over the basis of the property applied against the indebtedness constitutes taxable gain gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir 86_tc_655 affd 856_f2d_1169 8th cir 74_tc_970 the sale price represents the fair_market_value of the property at the time of sale sec_1_1001-1 income_tax regs petitioners on brief argue that they understated the cost_basis reported on their return because they calculated the concordia bank loan as dollar_figure million instead of dollar_figure petitioners contend that the addition of the omitted amount brings the cost_basis to dollar_figure petitioners also contend it is not likely that the total of all debts settled with prudential bancorp approximated dollar_figure million that is so because the minimum amount of debt on the crestwood property as contended by respondent is dollar_figure million in addition to the debt outstanding on the crestwood property petitioners settled their obligations relating to the corporate debt it is likely that the total or overall amount of debt settled exceeded the eventual sale price of the crestwood property or dollar_figure that the sale price was properly dollar_figure based on these amended figures petitioners argue they would be entitled to claim a lossdollar_figure respondent contends that petitioners should recognize gain from the transfer of the crestwood property computed as the difference between the fair_market_value of the crestwood property and petitioners’ cost_basis specifically respondent contends that the deemed gain is dollar_figure which is the difference between dollar_figure the fair_market_value of the property the gross sale proceeds of the property received by prudential bancorp and petitioners’ basis in the property respondent determined petitioners’ basis in the crestwood property to be dollar_figure comprising two amounts--dollar_figure and dollar_figure million these amounts represent the loan from concordia bank the proceeds of which were used by petitioners to construct a residence on the property and the cost of the land based on the documentary_evidence and petitioners’s testimony it is apparent that petitioners’ basis in the crestwood property exceeded the outstanding balance of the mortgage and the cost of the land the additional_amount is attributable to the outstanding mechanic's liens in these circumstances petitioners’ testimony along with other related assuming petitioners' amended figures to be correct the transaction would have resulted in a gain of dollar_figure see sec_1_1001-2 income_tax regs evidence reflects that their basis in the property would have originally been more than dollar_figure million therefore we hold that petitioners’ basis as determined by respondent was understated accordingly we hold that petitioners’ basis in the crestwood property was dollar_figure million 39_f2d_540 2d cir accordingly petitioners must recognize dollar_figure of gain on the transfer of the property to prudential bancorp e unreported income salaries petitioners have stipulated that they failed to report salaries and self-employment_income in varying amounts for and those amounts will be considered in the rule computation petitioners reported dollar_figure of income subject_to social_security on schedule se of their federal_income_tax return respondent contends that mrs bowden omitted dollar_figure in compensation from pwic in the 8-month period ending date petitioners contend that the dollar_figure was in fact included in the dollar_figure already reported on the aforementioned schedule se from the record in this case we have no reason to doubt petitioners’ testimony that the dollar_figure amount was already included in the total of dollar_figure that respondent determined should be reported accordingly the dollar_figure is deemed to be part of the dollar_figure already reported by petitioners reimbursements and other items during mrs bowden received dollar_figure from pwic and avc for auto expenses entertainment consulting and other unidentified items also in the same year petitioners’ corporations paid dollar_figure on behalf of mrs bowden to a travel agency crocker national bank pentech financial services and the san bernardino county tax assessor petitioners’ corporations also made payments on loans still outstanding to both the bank of whittier and nbsc respectively in petitioners’ corporations paid dollar_figure for mr bowden’s life_insurance and credit card charges in the same year mr bowden received dollar_figure from pwic as reimbursement of entertainment_expenses in mrs bowden received dollar_figure from c b crest for postage expenses rental income and other unidentified items petitioners’ corporations paid on behalf of mrs bowden a debt owed to newport vending in the amount of dollar_figure payments were also made to the bank of whittier and nbsc on the loans still outstanding in petitioners’ corporations paid on behalf of mr bowden dollar_figure for his credit card charges generally taxpayers are required to maintain adequate and complete records to substantiate their expenses sec_6001 43_tc_824 also it is well settled that if a taxpayer’s obligation is paid_by a third party the effect is the same as if the third party had paid the taxpayer who in turn paid his creditor 279_us_716 moreover transactions between closely held corporations and their shareholders warrant close scrutiny 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir 56_tc_1324 affd without published opinion 496_f2d_876 5th cir in this instance all of these aforementioned items were charged as corporate expenses petitioners did not report them on their income_tax returns they contend that these items were not items of income but were reimbursements for their payments of corporate expenses petitioners have submitted incomplete corporate records for the taxable years in question the checks submitted as evidence merely represent payment by the corporations to petitioners also petitioners did not offer as exhibits any substantiation of the expenses allegedly incurred on behalf of the corporations for example mr bowden did not proffer any of his credit card bills that were paid_by the corporations which would have provided an opportunity to scrutinize the basis for the payments paula constr co v commissioner supra some of the disputed items were facially questionable for example pwic paid dollar_figure for mrs bowden’s travel to japan where she had relatives and allegedly explored business opportunities we do not accept petitioners’ uncorroborated testimony on these items we also find it telling that petitioners were able to submit complete corporate records for certain time periods but that records were incomplete for other time periods even factoring in a loss of records due to the crestwood property floods there remain unexplained inconsistencies concerning the corporate records for example petitioners did not present a coherent explanation why particular corporate records were located at the crestwood property and not at other business locations also petitioners were able to submit to respondent the complete general ledgers for pwic’s calendar_year we do not understand why these particular ledgers were unaffected by the crestwood property floods while pwic’s records for are incomplete also petitioners do not address the fact that c b crest’s records do not include the months of september november and date as well as the complete month of date petitioners cannot attribute the absence of these records to the date and date crestwood property floods accordingly we sustain respondent’s determination that petitioners are liable for tax on the expenditures paid_by the corporations petitioners have failed to show that these expenditures represent reimbursement of corporate business_expenses f self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual s elf-employment income is defined generally in sec_1402 as the net_earnings from self- employment derived by an individual during any taxable_year sec_1402 defines the term net_earnings from self- employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1_1402_a_-2 income_tax regs provides that the trade_or_business must be carried on by the individual either personally or through agents or employees petitioners reported dollar_figure of income subject_to social_security on schedule se of their federal_income_tax return moreover petitioners have stipulated that dollar_figure was received by mrs bowden from c b crest during the 7-month period ending date in the same time period petitioners have also stipulated that mr bowden received dollar_figure in salary also between january and date pwic paid mrs bowden dollar_figure in salary other than the dollar_figure petitioners did not report those amounts as income on their federal_income_tax return or show that the amounts constituted salary as opposed to self-employment_income accordingly we find that petitioners are liable for self-employment_tax on those amounts for the taxable_year g underpayment due to negligence respondent determined an addition_to_tax due to negligence under sec_6653 and b for petitioners’ taxable_year respondent also determined an accuracy-related_penalty due to negligence under sec_6662 for petitioners’ taxable_year the penalty under sec_6662 for negligence is decided under a standard similar to that of the addition_to_tax for negligence under sec_6653 for the taxable_year sec_6653 imposes an addition_to_tax equal to percent of the underpayment of the tax required to be shown on a taxpayer’s return if any part of that underpayment is due to negligence or disregard of rules or regulations sec_6653 also provides for an addition_to_tax of percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations sec_6653 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this section also defines the term disregard to include any careless reckless or intentional disregard see 85_tc_934 sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment which is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners have the burden of proving that respondent’s determination is in error rule a welch v helvering u s pincite petitioners failed to report various items of income for the taxable_year petitioners also failed to provide respondent with complete information concerning their corporations’ operations and expenses for the entire and calendar years we have previously held even factoring into account any missing records caused by the crestwood property floods that petitioners did not maintain adequate_records for example the crestwood property flood is not an excuse that can be used by petitioners for the records of pwic and c b crest because the floods occurred in date and date in addition petitioners did not present a coherent explanation of why certain corporate records were apparently stored in the crestwood property and other records stored elsewhere for business purposes or why only one corporation leased part of the crestwood residence but several corporations’ records were allegedly lost due to floods at the residence further petitioners did not adequately explain why c b crest’s records do not include the months of september november and date as well as the complete month of august dollar_figure finally petitioners did not demonstrate any apportionment between the expenses associated with the operating of the vending machines and other water purification systems petitioners concede that they overlooked the other business of home water purification units because it was an exceedingly small amount of revenue mr bowden has an accounting background he knew or should have known that he was required to maintain adequate books_and_records to support the claimed deductions see sec_1_6011-1 income_tax regs as noted petitioners have failed to show that they maintained adequate books_and_records to support their claimed schedule c deductions petitioners testified that activities in c b crest were limited and thus activities for august and date were recorded in october of that year and activities for november and date were recorded in date accordingly we hold to the extent that underpayments exist petitioners are liable for the additions to tax under sec_6653 and b for the taxable_year and the accuracy-related_penalty under sec_6662 for the taxable_year h substantial_understatement for sec_6661 provides that if there is an understatement of income_tax for any_tax year which exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure an addition_to_tax shall be imposed the understatement is reduced by sec_6661 by that portion for which there is substantial_authority or that has been adequately disclosed for sec_6662 and b provides that if any portion of an underpayment is attributable to a substantial_understatement_of_income_tax then there shall be added to the tax an amount equal to percent of the amount of the underpayment petitioners have not offered any probative evidence to support their claimed schedule c deductions or to show why they failed to include income and or disclose liability for all self- employment_tax in therefore petitioners did not adequately disclose their earned compensation and no substantial_authority has been shown to support petitioners’ deductions and failure to report income from various sources we hold to the extent that an understatement exists petitioners are liable for the addition_to_tax under sec_6661 for and the accuracy-related_penalty pursuant to sec_6662 and b for for a single penalty of percent is imposed under sec_6662 though the underpayment for that year is attributable to both negligence and substantial_understatement i failure to timely file their return respondent determined that petitioners are liable for an addition_to_tax for the failure to timely file a return sec_6651 imposes an addition_to_tax for failure_to_file a timely income_tax return petitioners bear the burden of showing respondent’s determination to be in error and that there was reasonable_cause for their failure to timely file rule a petitioners' and federal_income_tax returns were filed during date and date respectively petitioners contend that they did not file because they were unable to pay the income_tax due in both taxable years due to insufficient funds petitioners have not demonstrated that their lack of funds was a reasonable_cause for their failure to timely file therefore to the extent of any_tax required to be shown which was not shown petitioners are liable for the addition_to_tax under sec_6651 for their and taxable years to reflect the foregoing decision will be entered under rule
